In an action, inter alia, to recover a broker’s commission, the defendants Andrew H. Feuerstein and Julli Feuerstein appeal from so much of an order of the Supreme *671Court, Nassau County (Morrison, J.), dated March 11, 1986, as granted that branch of the plaintiffs cross motion which was for disqualification of their counsel.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the plaintiffs cross motion which was for disqualification of the appellants’ counsel is denied.
The plaintiffs conclusory allegations fail to show that the appellants’ counsel ought to be called as a witness at the trial of this action; therefore, the plaintiffs motion to disqualify him should have been denied (see, Lefkowitz v Mr. Man, 111 AD2d 119, 121). Rubin, J. P., Kunzeman, Spatt and Harwood, JJ., concur.